DARGAN, J.
The principle relied on by the counsel for the plaintiff, that corporations can do no acts, nor enter into any contracts, unless enabled to do so by their charters, need not be denied. Admitting this to be the law, we need only examine the charter of the Alabama Life Insurance and Trust Company, and we will see that by the terms of the charter, the company can lend money, and take a bill of exchange as *583a security for its payment. By the 18th section of the charter, the trustees of said company have the power to invest the premiums and profits received by the company, and also the money received by them in trust, in government, or public stock of the United States, or of any State, or in the stock of any incorporated city, or in such real, or personal securities, as they may deem proper; and by an act amending the charter, passed in December, 1836, the company are authorized to invest and employ one half of their capital stock¿ in the same manner that they were authorized to employ their premiums, profits, and money received on trust.
Here is an express grant of power, to invest money in personal securities, within the meaning of which, bills of exchange are embraced. This grant of power is not limited or restricted by the charter to any particular species of personal security, to the exclusion of others.
We cannot review the action of the court below on an ancillary attachment, by a writ of .error. Mandamus is the proper remedy to revise the action of the court below, eithep in quashing, or refusing to quash an ancillary attachment, See Henderson v. Daily, decided at this term,
The judgment of the county court is affirmed,